Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the terms: “a physical parameter” (lines 4, 7and 12), “a time derivative” (lines 4, 7and 12), and “a change in the parameter with respect to time” (lines 4-5, 7-8 and 12-13).  It is indefinite as to whether the repeat of the terms are different entities or intended to be the same entity.
Further the terms in lines 5 and 6, “the measured at least one of pressure” and “the time derivative or pressure”, both fail to have an antecedent to which they refer.
Last, it is not known what is meant by the phrase “the measured at least one of pressure and the time derivative of pressure”.  Is the intent “the measured at least one of a pressure and a time derivative of pressure”?  Or is there a missing additional factor to go with pressure?


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, 14, 15, 17, 18, 23, 24, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US 8,706,419 (hereinafter Taylor), and further in view of Texas Instruments, TI-Nspire™ CX CAS “Time Derivatives” 2008 (Hereinafter TI9537), (https://education.ti.com/~/media/6130DF5D764A422E8939510506CA4E93)
Claim 1:
Taylor teaches a method for characterizing a sand-pack or gravel-pack in a subsurface formation (monitoring the change in permeability of the well structure, e.g. a sand pack, a gravel pack or geological formations, col 2 lines 59-62), comprising:
inducing a pressure change in a wellbore drilled through the subsurface formation so as to induce tube waves in the wellbore (the pressure wave, an acoustic wave created generated by an air gun, sensing wave generated by the pressure wave, col 2 lines 21-24);
measuring at a location proximate to a wellhead at least one of pressure (sensing the wave generated by the pressure wave, col 2 lines 21-24, where the sensor can be configured to measure pressure waves, col 4 lines 9-15, at a particular position, col 2 lines 2-5)
Taylor teaches determining a decay value that corresponds to the rate of the decay of the waveform data (col 2 line 30-31).
However Taylor is silent concerning using a time derivative.
It is well known in mathematics that a time derivative of a variable measures its rate of change over time.  TI9537 teaches that the time derivative can be used to determine either a growth or decay (page 3 Problem 3), such as the decay taught by Taylor.

This method for improving the determination of the decay by using a time derivative was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of TI9537.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and TI9537 to obtain the invention:
a time derivative of pressure in the well for a selected length of time; and 
determining at least one of a physical parameter and a change in the physical parameter with respect to time, of the sand-pack or gravel-pack, using the measured at least one of pressure and the time derivative of pressure (the determination of the change in the parameter/permeability, col 2 lines 21-28).
Claim 4:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the inducing a pressure change comprises operating an acoustic source which injects a pressure pulse into fluid within the well The creation of a pressure wave using an air gun, col 2 lines 21-26).
Claim 5:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the pressure change generates Stoneley waves in the wellbore.

Claim 9:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the physical parameter comprises fluid conductivity of the sand-pack or gravel-pack.  Taylor teaches that the physical parameter is permeability of the sand-pack or the gravel-pack, e.g. the ability of the packs to allow the flow of water.
Claim 14:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the physical parameter is determined from at least one of reflection time, reflection phase and reflection amplitude of tube waves in the wellbore.  Taylor teaches that the permeability is determined by the measurement of the reflected pressure waves within the fluid of the borehole (col 4 lines 20-42).
Claim 15:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the parameter is determined from at least one of frequency, quality factor and amplitude of a resonance in tube waves in the wellbore.  Taylor teaches that the permeability is determined by the measurement of the reflected pressure waves within the fluid of the borehole (col 4 lines 20-42) and additionally uses the rate of decay for each AWG activation (col 7 lines 56-67).
Claim 17:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the physical parameter corresponds to a property of the subsurface formation at a certain distance from the wellbore.  Taylor teaches that the change in the parameter/permeability surrounding the borehole (col  lines 59-62).
Claim 18:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the physical parameter is determined by determining differences between waveforms of the tube waves from measurements made before and after a sand pack or gravel pack treatment is applied to the wellbore.  Taylor teaches that the change in permeability (col 2 lines 59-62) is measured before and after treatments such as a cleaning operation (col 4 lines 20-22 and lines 32-35). 
Claim 23:
Taylor teaches a system for characterizing a sand-pack or gravel-pack in a subsurface formation (monitoring the change in permeability of the well structure, e.g. a sand pack, a gravel pack or geological formations, col 2 lines 59-62), comprising:
a pressure source in fluid communication with fluid in a wellbore drilled through the subsurface formation, the pressure source operable to induce tube waves in fluid in a wellbore (the pressure wave, an acoustic wave created generated by an air gun, sensing wave generated by the pressure wave, col 2 lines 21-24);
a sensor in fluid communication with the fluid in the wellbore, the sensor generating a signal related to pressure or pressure time derivative in the fluid in the wellbore (the sensor 26 Fig., sensing the wave generated by the pressure wave, col 2 ; and
a processor in signal communication with the pressure source and the sensor, the processor having thereon logic operable to cause the processor to,
a.    actuate the pressure source to induce a pressure change in in the wellbore so as to induce tube waves in the wellbore (the pressure wave generated by the AWG device, col 3 lines 31-35),
b.    interrogate the sensor to obtain measurements of at least one of pressure (sensing the wave generated by the pressure wave, col 2 lines 21-24, where the sensor can be configured to measure pressure waves, col 4 lines 9-15, at a particular position, col 2 lines 2-5).
Taylor teaches determining a decay value that corresponds to the rate of the decay of the waveform data (col 2 line 30-31).
However Taylor is silent concerning using a time derivative.
It is well known in mathematics that a time derivative of a variable measures its rate of change over time.  TI9537 teaches that the time derivative can be used to determine either a growth or decay (page 3 Problem 3), such as the decay taught by Taylor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a time derivative to calculate the decay of Taylor since it would applying a known technique to a known method to yield predictable results.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor and TI9537 to obtain the invention:
a time derivative of pressure in the well for a selected length of time, and
c.    use as input the measurements of at least one of pressure and a time derivative of pressure, determine at least one of a physical parameter and a change in the physical parameter with respect to time, of the sand-pack or gravel-pack, using the measured at least one of pressure and the time derivative of pressure (the determination of the change in the parameter/permeability, col 2 lines 21-28).
Claim 24:
The combined art of Taylor and TI9537 in claim 23 makes obvious the system of claim 23 wherein the physical parameter comprises fluid conductivity of the sand-pack or gravel-pack.  Taylor teaches that the physical parameter is permeability of the sand-pack or the gravel-pack, e.g. the ability of the packs to allow the flow of water.
Claim 29:
The combined art of Taylor and TI9537 in claim 23 makes obvious the system of claim 23 wherein the physical parameter is determined from at least one of reflection time, reflection phase and reflection amplitude of tube waves in the wellbore.  Taylor teaches that the permeability is determined by the measurement of the reflected 
Claim 30:
The combined art of Taylor and TI9537 in claim 23 makes obvious the system of claim 23 wherein the physical parameter is determined from at least one of frequency, quality factor and amplitude of a resonance in the tube waves in the wellbore.  Taylor teaches that the permeability is determined by the measurement of the reflected pressure waves within the fluid of the borehole (col 4 lines 20-42) and additionally uses the rate of decay for each AWG activation (col 7 lines 56-67).
Claim 32:
The combined art of Taylor and TI9537 in claim 23 makes obvious the system of claim 23 wherein the physical parameters corresponds to a physical property of the subsurface formation at a certain distance from the wellbore.  Taylor teaches that the change in the parameter/permeability surrounding the borehole (col  lines 59-62).
Claim 33:
The combined art of Taylor and TI9537 in claim 23 makes obvious the system of claim 23 wherein the physical parameter is determined by determining differences between waveforms of the tube waves in the wellbore measured before and after a sand pack or gravel pack treatment.  Taylor teaches that the change in permeability (col 2 lines 59-62) is measured before and after treatments such as a cleaning operation (col 4 lines 20-22 and lines 32-35).

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, and further in view of TI9537, and Bakulin, US 8,635,907.
Claim 10:
The combined art of Taylor and TI9537 in claim 1 makes obvious the method of claim 1 wherein the physical parameter comprises fluid conductivity of a sand-pack or gravel-pack system.
However Taylor and TI9537 silent concerning the combined perforations and a sand-pack or gravel-pack system.
Bakulin teaches a system with sand and gravel packs and additionally perforations (col 3 lines 8-13).  Further the system uses acoustic waves to measure the permeability (col 2 lines 33-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the method of Taylor and TI9537  with a system including perforations based on the teaching of Bakulin with the benefit of working with more complex systems.
This method for improving the acoustic permeability study to include perforations was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Bakulin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, TI9537 and Bakulin to obtain the invention:
the physical parameter comprises fluid conductivity of combined perforations and a sand-pack or gravel-pack system
Claim 25 is rejected similarly.

Allowable Subject Matter
Claims 2, 3, 6-8, 11-13, 16, 19, 26-28, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2 the additional limitation of a pumping treatment has not been found in combination with the limitations of claim 1.  Claims 3, and 6-8 depend on claim 2 and are treated identically.
With respect to claims 11-13 and 26-27 include additional limitations concerning determining physical dimensions or extent of the sand or gravel packs and are not taught in the prior art in a manner compatible to the details of the acoustic wave measurement technique as claimed in the parent claims.
Claim 16 and 31 where the physical parameter is determined using a single measurement dataset of pressure or time derivative of pressure is not anticipated or made obvious in the prior art for the claimed measurements.
Claims 19 claims predicting the physical parameters as claimed in claim 1 ahead of time by modelling known or expected well bore sand or gravel packs.  This “predictive” nature of a permeability as taught by Taylor is not found in the prior art.
  
Claims 34-44 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claim 34 is not anticipated or made obvious by the prior art.  In particular 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REGIS J BETSCH/Primary Examiner, Art Unit 2857